DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MINERVA MARIE MENDEZ,
                            Appellant,

                                    v.

                          MARGO SHERIDAN,
                              Appellee.

                              No. 4D17-2284

                              [May 24, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2012-CA-019702-
XXXX-MB.

   Minerva Marie Mendez, Royal Palm Beach, pro se.

   Richard A. Sherman, Sr., and James W. Sherman of Law Offices of
Richard A. Sherman, P.A., Fort Lauderdale, and Julio L. Diaz, Jr., of Law
Offices of Christina M. Sanabria, Plantation, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.